DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 10/15/2021 has been received and entered into the case. Claims 1, 3-8, 10-36 are pending. Claims 13-36 are withdrawn. Claims 1, 3-8, 10-12 have been considered on the merits herein. All arguments and amendments have been considered.
The previous rejection of Claims 1, 3, 8 and dependent claims 4-7, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of applicants claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christman et al. (US2014/0178450).
Christman teaches a composition comprising decellularized tissue matrix (dECM) derived from tissue including lung, liver, heart, intestine from human or pigs (0007, 0008, 0015, 0016, 0043), wherein the dECM is a gel or hydrogel (0008, 0039, 0041, 0046, 0091, 0093, 0098, 0099).  
Christman teaches that dECM concentration can be from 1-20 mg/ml (0046, 0047) and the amount of dECM in the total composition is greater than 1%, 5% by weight (0049). When calculated 20mg/ml equates to 2% w/v of the total composition. They also teach that for gel therapy, the appropriate/desired concentrations can be determined (0059, 0062, 0074, 0075). They also teach that the dECM at a ratio of 10:1 was digested in the pepsin solution (0099). Thus, it is the Examiners position that the dECM %w/v present in the composition is optimizable and optimizing to one’s desired concentration would be within the purview of a posita.   Therefore, one of ordinary skill in the art would have a reasonable expectation of successfully making a composition for 
Regarding claim 6, the dECM is treated with sodium dodecyl sulfate detergent (0045). 
Regarding claim 7, the dECM is obtained by lyophilization after treatment with a detergent (0045). 

Claims 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christman et al. (US2014/0178450) as applied to claims 1, 6, 7, 12  above, and further in view of each Kutten et al. (IDS), Zang et al (IDS), Cortiella et al. (US(2011/0045045 A1, IDS), Baiguera et al. (IDS), and WO2015/134618 A1.
Claim 8 has been amended to be drawn to specifically tracheal mucosa tissue. Regarding claims 8, 10, 11, the dECM is treated with pepsin at a low pH 1-4 with HCl and then neutralized with NaOH in PBS (0045-0047, 0099). 
Each of Kutten, Zang, Cortiella, Baiguera and WO618 teach a decellularized tracheal extracellular matrix for tissue regeneration.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use any tissue, including tracheal tissue, in the matrix of Christman to form a composition in a gel form for tissue regeneration given that decellularized tracheal extracellular matrices were known in the prior art and Christman teaches that any tissue from human or pig can be used in their composition and the composition can be in gel form. One of ordinary skill in the art would have a 
Claims 8, 10, 11 are considered to be product by process type claims.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).


Claims 1, 6, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US2014/0219963).
Badylak (‘963) teaches a composition comprising solubilized decellularized extracellular matrix (dECM) derived from a tissue in the form of a pre-gel (0012, 0014, 0015, 0041, 0053, 0055, 0070-0073) for tissue regeneration (0013).  
Badylak teaches that the tissue can be from any tissue of an animal including heart, liver, dermis, and intestine (0014)
Regarding claims 4 and 5, the tissue can be isolated from human or pig (0014, 0047, 0056). 
Regarding claim 6, the dECM is treated with the detergent Triton X-100 (0050, see examples). 

Regarding claims 12, Badylak does not teach the claimed viscosity, however they do teach the viscosity of the pre-gel can be controlled by varying the amount of water, i.e. varying amounts of water, acid, base, buffer or other diluents used to prepare the pre-gel (0070). 

Claims 3-5, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Badylak et al (US2014/0219963) in view of each Kutten et al. (IDS), Zang et al (IDS), Cortiella et al. (US(2011/0045045 A1, IDS), Baiguera et al. (IDS), and WO2015/134618 A1.
Badylak (‘963) teaches a composition comprising solubilized decellularized extracellular matrix (dECM) derived from a tissue in the form of a pre-gel (0012, 0014, 0015, 0041, 0053, 0055, 0070-0073) for tissue regeneration (0013).  Badylak teaches that the tissue can be from any tissue of an animal including heart, liver, dermis, and intestine, the dECM is treated with the detergent Triton X-100 (0050, see examples). The dECM is obtained by lyophilization or pulverization after Triton X-100 treatment (0050, 0051). They teach processing the tissue by treating the dECM with pepsin, i.e. a proteolytic enzyme in an acidic solution, specifically HCl (0052) and treating with a base (0053, 0084, 0086, 0088, for example) to raise the pH to between 7.2-7.8 to form the pre-gel (0053-0055) (see US’276, col. 3, lines 22-55, see US’503, col. 3, lines 25-60). Badylak teaches adding 1 gram of dECM to 100 ml of HCl (see all examples). 

Regarding claims 3-5, while Badylak teaches the tissue can be from any tissue of an animal, they do not exemplify tracheal tissue. 
Regarding the limitation of the tissue being derived from tracheal tissue according to claims 3-5, 8, 10, 11, Badylak teaches that any tissue can be used to make their composition in pre-gel form.  Further, decellularized extracellular matrices from tracheal tissue was known before the effective filing of the claimed invention. 
Each of Kutten, Zang, Cortiella, Baiguera and WO618 teach a decellularized tracheal extracellular matrix for tissue regeneration.  
They do teach processing the tissue according to claims 8-11, by treating the dECM with pepsin, i.e. a proteolytic enzyme in an acidic solution, specifically HCl, according to claims 8-11(0052) and treating with a base (0053, 0084, 0086, 0088, for example) to raise the pH to between 7.2-7.8 to form the pre-gel (0053-0055) (see US’276, col. 3, lines 22-55, see US’503, col. 3, lines 25-60). 
Badylak teaches adding 1 gram of dECM to 100 ml of HCl (see all examples) to make the dECM which is then used to prepare the gels/pre-gels to a desired concentration (Ex. 8). Badylak teaches formulas for determining concentrations (see 0096-0109) and thus determining the desired %w/v of dECM in a composition would be within the purview of the posita and Badylak teaches how to determine such variables.  Therefore, one of ordinary skill in the art would have a reasonable expectation of successfully making a composition for tissue regeneration comprising decellularized extracellular matrix derived from the claimed tissues in the form of a pre-gel, hydrogel or 
Further, claims 8-11 are considered to be product by process type claims.  The patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use any tissue, including tracheal tissue, in the matrix of Badylak to form a composition in a pre-gel form for tissue regeneration given that decellularized tracheal extracellular matrices were known in the prior art and Badylak teaches that any tissue from human or pig can be used in their composition and the composition can be in pre-gel form. One of ordinary skill in the art would have a reasonable expectation of successfully making a pre-gel composition, as claimed, with tracheal tissue given the teachings of the prior art of record. 

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the dECM concentration limitations of claim 1 and 3 and the modulus differences of the claimed invention and that of Christman. 
It is the Examiners position that both Christman and Badylak teach a composition wherein the dECM concentration can be adjusted as desired and Badylak additionally teach a formula for determining such variables. Thus, while the example may teach a lower concentration, the art suggests these variables can be adjusted as desired. If using the 20 mg/ml disclosed by Christman, one would obtain a dECM of 2% w/v of the total composition. It is noted that applicants calculate the modulus using Christman’s exemplified 6 mg/ml to show that the modulus is higher than that of Christman. First, applicant’s arguments are not commensurate in scope with the claimed invention. The claims are not drawn to the rhealogical properties are argued, i.e. complex modulus and applicants do not provide the arguments or data directed to a 20 mg/ml calculation to show that there are any unexpected results when using the same %w/v composition. The arguments are not found to be persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632